PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                         No. 09-7554
TEMITOPE AKINSADE,
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
        for the District of Maryland, at Greenbelt.
         Alexander Williams, Jr., District Judge.
                  (8:00-cr-00099-AW-1)

                Argued: December 9, 2011

                  Decided: July 25, 2012

   Before TRAXLER, Chief Judge, and GREGORY and
               WYNN, Circuit Judges.



Vacated and remanded by published opinion. Judge Gregory
wrote the majority opinion, in which Judge Wynn joined.
Chief Judge Traxler wrote a dissenting opinion.


                        COUNSEL

ARGUED: Thomas Kirk Ragland, DUANE MORRIS, LLP,
Washington, D.C., for Appellant. Christen Anne Sproule,
OFFICE OF THE UNITED STATES ATTORNEY, Green-
2                 UNITED STATES v. AKINSADE
belt, Maryland, for Appellee. ON BRIEF: Richard S. Basile,
Greenbelt, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, Jonathan C. Su,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


                         OPINION

GREGORY, Circuit Judge:

  Appellant Temitope Akinsade appeals the district court’s
denial of his petition for writ of error coram nobis pursuant
to 28 U.S.C. § 1651 claiming that he was denied effective
assistance of counsel when he plead guilty to embezzlement
by a bank employee in violation of 18 U.S.C. § 656, a Class
B felony. For the following reasons, we grant the petition and
vacate Akinsade’s conviction.

                              I.

   Now thirty years old, Akinsade is a Nigerian citizen who
legally came to America in July 1988 at the age of seven and
became a lawful permanent resident in May 2000. In 1999, at
the age of nineteen, Akinsade was employed as a teller at a
Chevy Chase bank in Aspen Hill, Maryland. During his
employment, Akinsade cashed checks for several neighbor-
hood acquaintances, who were not listed as payees on the
checks, and deposited a portion of the proceeds from those
checks into his own account. Eventually, Akinsade reported
the transactions to his supervisor, who then contacted the FBI.
When interviewed by the FBI several months later, Akinsade
agreed to cooperate against the individuals for whom he
cashed the checks. Neither arrested nor taken into custody at
that time, Akinsade was ordered to appear in court at a later
date.
                  UNITED STATES v. AKINSADE                  3
   On March 1, 2000, Akinsade was charged with embezzle-
ment by a bank employee in the amount of $16,400. 18
U.S.C. § 656 (1948). Considering the Government’s plea
agreement, Akinsade asked his attorney on at least two differ-
ent occasions about the potential immigration consequences
of a guilty plea. Both times his attorney misadvised him that
he could not be deported based on this single offense. His
attorney told him that he could only be deported if he had two
felony convictions. This advice was contrary to the law at that
time. See 8 U.S.C. §§ 1101(a)(43)(M)(i), 1227(a)(2)(A)(iii)
(1952).

   Relying on his attorney’s advice that one count of embez-
zlement was not a deportable offense, Akinsade pled guilty.
The plea agreement made no mention that deportation was
mandatory or even possible due to the offense. During the
Rule 11 plea colloquy, the district court reviewed the civil
ramifications of his plea:

    The Court:         [P]eople who are found guilty of
                       felonies, often lose their right to
                       vote, certain professional licenses
                       may be denied them, may not be
                       able to serve on a jury. And I
                       know felons can’t possess fire-
                       arms. Certain jobs may be denied
                       you.

                       If you are on parole or probation with
                       another system, that can be affected.
                       Or if you are not a citizen, you could
                       be deported. All of these things could
                       be triggered by being found guilty of
                       a felony. Do you understand that?

    Akinsade:          Yes, Your Honor.

    The Court:         Knowing that do you still wish to
                       plead guilty?
4                     UNITED STATES v. AKINSADE
        Akinsade:           Yes, Your Honor.

Supp. J.A.(I) 1.

   On June 5, 2000, the district court sentenced Akinsade to
one month of imprisonment to be served in community con-
finement, a three-year term of supervised release, and a spe-
cial assessment of $100. At sentencing, the district court
recognized that Akinsade had paid the full amount of restitu-
tion, which came to $8,000. The court also determined that
Akinsade’s conduct was "out of character" based on his fam-
ily background. J.A. 41. The court thus gave Akinsade the
minimum sentence under the sentencing guidelines.

   After serving his sentence, Akinsade attended the Univer-
sity of Maryland where he received a bachelor’s degree in
computer science. He later earned a master’s degree from the
university, graduating with a 3.9 GPA, and received a fellow-
ship from the National Science Foundation. Akinsade then
entered into a leadership program at General Electric Com-
pany and moved to upstate New York.

   Almost nine years after Akinsade’s conviction, on January
8, 2009, immigration authorities arrested him at home and
placed him in detention in Batavia, New York. After seven-
teen months in detention, the immigration authorities released
Akinsade and charged him with removability as an aggravated
felon under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 2000
embezzlement conviction.1

    Under threat of deportation,2 Akinsade filed this petition for
    1
     At oral arguments the Government stated that the reason for the nine-
year delay in Akinsade’s arrest for deportation was due to "the confusion"
arising from his receipt of a green card between the time of the plea agree-
ment and his sentence for embezzlement.
   2
     Akinsade moved for a stay of his deportation proceedings pending this
appeal. We denied his motion on April 14, 2010. During oral arguments,
the Government informed the Court that Akinsade’s appeal of his deporta-
tion was pending before the Second Circuit.
                      UNITED STATES v. AKINSADE                            5
writ of error coram nobis in federal court alleging a violation
of his Sixth Amendment rights due to his counsel’s misad-
vice. The Government argued that Akinsade was not entitled
to this extraordinary remedy because he alleged "a mere
garden-variety ineffective assistance of counsel claim" that
was not a "fundamental error." J.A. 50.

   After conducting a hearing, the district court denied the
petition. The court held that while counsel’s affirmative mis-
representations rendered his assistance constitutionally defi-
cient under the first prong of Strickland v. Washington, 466
U.S. 668, 687 (1984), Akinsade was not prejudiced as
required under Strickland’s second prong. It reasoned that its
admonishment of the potential for deportation during the plea
colloquy cured counsel’s affirmative misrepresentations.
Akinsade timely appeals the denial of the petition.3

                                     II.

  This Circuit has not clearly expressed the standard with
which to review a district court’s denial of a petition of writ
of error coram nobis. See United States v. Wilson, No. 94-
7322, 1996 WL 71098, at *2 (4th Cir. Feb. 7, 1996) (finding
   3
     After Akinsade filed his opening brief, the Government moved to hold
the appeal in abeyance pending the Supreme Court’s decision in Padilla
v. Kentucky, 130 S. Ct. 1473 (2010). We granted the motion and sus-
pended all briefing. On March 31, 2010, the Supreme Court rendered its
decision in Padilla. In May 2010, the case was removed from abeyance
and the parties completed their briefing taking into consideration Padilla.
Having reviewed the Padilla decision and the parties’ briefs, we decline
to address the issue of whether Padilla is retroactively applicable to this
case. Padilla only reached prong one of Strickland and neither party chal-
lenges the district court’s holding that the affirmative misrepresentations
provided by Akinsade’s counsel were constitutionally deficient. Conse-
quently, the Padilla decision is not "a necessary predicate to the resolu-
tion" of the issues raised on appeal and we need not reach the retroactivity
issue. Caspari v. Bohlen, 510 U.S. 383, 390 (1994) (noting that the retro-
activity principle set forth in Teague v. Lane, 489 U.S. 288, 301 (1989),
is not jurisdictional such that it must be raised and decided by the courts).
6                 UNITED STATES v. AKINSADE
that the district court did not abuse its discretion when it
denied the petitioner’s writ of error coram nobis without an
evidentiary hearing). Other circuits have applied an abuse-of-
discretion standard in this context. See United States v. Peter,
310 F.3d 709, 711 (11th Cir. 2002); Fleming v. United States,
146 F.3d 88, 90 (2d Cir. 1998) (quoting Foont v. United
States, 93 F.3d 76, 78 (2d Cir. 1996)). We apply the same
standard and thus review "the district court’s ultimate deci-
sion to deny the writ for abuse of discretion." Santos-Sanchez
v. United States, 548 F.3d 327, 330 (5th Cir. 2008), abrogated
on other grounds by Padilla v. Kentucky, 130 S. Ct. 1473,
1481 (2010).

   As a remedy of last resort, the writ of error coram nobis is
granted only where an error is "of the most fundamental char-
acter" and there exists no other available remedy. United
States v. Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988). The
writ is narrowly limited to "‘extraordinary’ cases presenting
circumstances compelling its use ‘to achieve justice.’" United
States v. Denedo, 129 S. Ct. 2213, 2220 (2009) (quoting
United States v. Morgan, 346 U.S. 502, 511 (1954)). Thus,
the writ provides relief in cases where the error "rendered the
proceeding itself irregular and invalid." United States v.
Addonizio, 442 U.S. 178, 186 (1979) (internal quotation
marks and citation omitted) (superseded by statute on other
grounds). A petitioner seeking this relief must show that "(1)
a more usual remedy is not available; (2) valid reasons exist
for not attacking the conviction earlier; (3) adverse conse-
quences exist from the conviction sufficient to satisfy the case
or controversy requirement of Article III; and (4) the error is
of the most fundamental character." Hirabayashi v. United
States, 828 F.2d 591, 604 (9th Cir. 1987). For the following
reasons, we hold that Akinsade has met all four requirements.

   First, Akinsade cannot seek relief under the typical reme-
dies for a direct or collateral attack of a federal judgment and
sentence because he is no longer in custody. See 28 U.S.C.
§ 2255 (1948); 28 U.S.C. § 2241 (1948). Second, valid rea-
                      UNITED STATES v. AKINSADE                           7
sons exist for Akinsade not attacking the conviction earlier.
Until physically detained by immigration authorities in 2009,
Akinsade had no reason to challenge the conviction as his
attorney’s advice, up to that point in time, appeared accurate.4
With respect to the third coram nobis requirement, the risk of
deportation is an adverse consequence of conviction sufficient
to create a case or controversy as required by Article III of the
Constitution. See United States v. Kwan, 407 F.3d 1005, 1014
(9th Cir. 2005), abrogated on other grounds by Padilla, 130
S. Ct. 1473.

   Under the final requirement, we must consider whether
counsel’s misadvice is an error of the "most fundamental
character" such that coram nobis relief is required to "achieve
justice." Denedo, 129 S. Ct. at 2220. To determine this, we
examine the merits of Akinsade’s ineffective assistance of
counsel claim to decide whether Akinsade has been preju-
diced. See Mandel, 862 F.2d at 1074-75.

                                    A.

   To show prejudice, Akinsade must demonstrate that but for
his counsel’s error, there is a reasonable probability that he
would not have pled guilty and would have insisted on going
to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985). The district
court determined that Akinsade had not been prejudiced
because its admonishment regarding potential immigration
   4
     The dissent contends that the district court did not make a finding as
to whether valid reasons exist to explain why Akinsade did not seek
appropriate relief sooner. To support this contention, the dissent cites
Nicks v. United States, 955 F.2d 161, 167-68 (2d Cir. 1992). In that case,
the Second Circuit concluded that the record before it was insufficient to
resolve this requirement. Id. As a result, the court remanded the case to
the district court to make any necessary factual findings. In this case how-
ever, the record demonstrates that Akinsade had not discovered that his
counsel misadvised him until he was physically detained by immigration
authorities nine years later. Because the record is sufficient for us to
decide the issue, we need not remand the case.
8                     UNITED STATES v. AKINSADE
consequences of the guilty plea and Akinsade’s acknowledge-
ment of that admonishment functioned to correct the error of
his counsel’s affirmative misrepresentations. We disagree in
light of the equivocal nature of the admonishment, counsel’s
affirmative misadvice that is clearly contrary to law, and the
severity of the consequence itself.

   A defendant may be unable to show prejudice if at the Rule
11 proceeding the district court provides an admonishment
that corrects the misadvice and the defendant expresses that
he understands the admonishment. United States v. Herandez-
Monreal, 404 F. App’x 714, 715 (4th Cir. 2011) (finding that
the defendant was not prejudiced by counsel’s failure to
advise of deportation consequences when, during his Rule 11
proceeding, the defendant "affirmatively acknowledged his
understanding that his plea ‘could definitely make it difficult,
if not impossible, for [him] to successfully stay legally in the
United States’"); State v. Yahya, No. 10AP-1190, 2011 WL
5868794, at *5 (Ohio Ct. App. Nov. 22, 2011) ("[A] trial
court’s delivery of the warning [that defendant might be
deported] would not necessarily cure her attorney’s specific
error regarding the consequences of a guilty plea."). Thus, in
United States v. Foster, 68 F.3d 86, 88 (4th Cir. 1995), this
Circuit determined that the defendant had not been prejudiced
by any allegedly incorrect information counsel gave him
regarding his sentence because of the district court’s "careful
explanation of the potential severity of the sentence" during
the Rule 11 hearing. Id. at 88.5 As part of the "careful expla-
    5
    The dissent cites United States v. Lambey, 974 F.2d 1389, 1395 (4th
Cir. 1992) (en banc), where this Circuit noted that in the context of decid-
ing whether a defendant has presented a "fair and just reason" for a Rule
32(d) motion to withdraw a guilty plea, a district court may look outside
of the Rule 11 proceeding to events or information that affected the fair-
ness of the proceeding. The Lambey Court reasoned that the outside infor-
mation would not have affected the fairness of the Rule 11 proceeding if
a district court "corrects or clarifies the erroneous information given by the
defendant’s attorney and the defendant admits to understanding the court’s
advice." Id. at 1395. Although Lambey referred to a curative admonish-
                      UNITED STATES v. AKINSADE                            9
nation," the district court "specifically informed [the defen-
dant] of the maximum penalties he faced," and asked whether
he understood that he was exposing himself to "possible max-
imum penalties of up to 20 years in prison" plus "a supervised
release term of as much as five years and at least three years."
Id. The district court further asked whether the defendant
understood that "the extent of [his] involvement in this partic-
ular offense, [and] [his] past record, if any" would affect his
sentence. Id. Since the district court had "properly informed
[the defendant] of the potential sentence he faced," this Cir-
cuit concluded that "he could not be prejudiced by any misin-
formation his counsel allegedly provided him." Id.

   The case before us is decidedly different. Unlike Foster,
the district court’s admonishment was far from a "careful
explanation" of the consequences of deportation. Instead, the
district court warned that Akinsade’s plea could lead to depor-
tation. This general and equivocal admonishment is insuffi-
cient to correct counsel’s affirmative misadvice that
Akinsade’s crime was not categorically a deportable offense.6

ment, we should keep in mind that this passage was in the context of a
Rule 32(d) challenge that centers on the fairness of a Rule 11 proceeding.
See id. at 1394 (a Rule 32(d) motion "essentially challenges either the fair-
ness of the Rule 11 proceeding or the fulfillment of a promise or condition
emanating from the proceeding." (emphasis added)). Even in this context,
we found probative the fact that in curing the erroneous, but not constitu-
tionally deficient, information given by counsel, the court’s admonishment
was "clear[ ] and correct[ ]." Id. at 1396 (emphasis added).
   6
     In other cases in which the district court’s admonishment was found to
have corrected counsel’s ineffective assistance regarding deportation, the
courts inquired into whether the defendant understood the specific warning
pertaining to deportation. See Herandez-Monreal, 404 F. App’x at 715;
Gonzalez v. United States, Nos. 10 Civ. 5463 (AKH), 08 Cr. 146(AKH),
2010 WL 3465603, *1 (S.D.N.Y., Sept. 03, 2010) (The district court twice
advised the defendant that he faced potential deportation and specifically
asked the defendant given that risk whether he still wanted to plead
guilty.); United States v. Cruz-Veloz, Crim. No. 07-1023, 2010 WL
2925048, at *3 (D. N.J. Jul. 20, 2010) (finding the petitioner was not prej-
10                     UNITED STATES v. AKINSADE
More importantly, the admonishment did not "properly
inform" Akinsade of the consequence he faced by pleading
guilty: mandatory deportation. Thus, Akinsade could not have
known that deportation was a legally mandated consequence
of his plea. Had he known this, he alleges that he would have
chosen to go to trial rather than plead guilty. J.A. 56 ("Had I
known that my immigration status would be impacted by a
guilty plea, I would not have entered such a plea . . . .")
(emphasis added). Akinsade’s concern over certain deporta-
tion is evident by the fact that he asked his counsel twice if
a plea would affect his immigration status. Kwan, 407 F.3d at
1017 (quoting Hill, 474 U.S. at 60) (explaining that a defen-
dant’s inquiry regarding deportation demonstrates "that he
placed particular emphasis on [immigration consequences] in
deciding whether or not to plead guilty") (internal quotation
marks omitted).

   As recognized in Foster, the specificity and breadth of the
district court’s admonishment are important considerations in
deciding whether the defendant is prejudiced. These consider-
ations are equally as important in this case where the advice
given is patently erroneous and the consequences at stake are
"particularly severe," Padilla, 130 S. Ct. at 1481 (quoting
Fong Yue Ting v. United States, 149 U.S. 698, 740 (1893)),
and will likely result in the "loss of both property and life, or
of all that makes life worth living," Ng Fung Ho v. White, 259
U.S. 276, 284 (1922). "Preserving the client’s right to remain
in the United States may be more important to the client than
any potential jail sentence." INS v. St. Cyr, 533 U.S. 289, 323
(2001). The severity of the consequence at issue and the clear
error made by counsel in rendering the advice warrants a

udiced by counsel’s failure to advise of deportation consequences because
the district court admonished that he would subject himself to deportation
and further asked whether he understood the deportation consequence and
still wanted to plead guilty). Here, the district court did not elicit a direct
response to the deportation admonishment, but instead asked if Akinsade
understood a list of generalized warnings of which deportation was a part.
                   UNITED STATES v. AKINSADE                   11
curative admonishment that is specific and unequivocal as to
the deportation consequences of Akinsade’s conviction.

   Our decision today does not change the role of or impose
any new obligations on the district court in Rule 11 proceed-
ings. A district court’s duty to ensure a knowing and volun-
tary plea arises from the Fifth Amendment’s guarantee of due
process and thus affords defendants a right distinct from the
Sixth Amendment right to effective assistance of counsel.
While we have recognized the inter-relationship between the
two amendments in the context of guilty pleas, see United
States v. Smith, 640 F.3d 580, 582 (4th Cir. 2011), we have
never suggested that the sufficient protection of one right
automatically corrects any constitutional deficiency of the
other. Indeed, the Supreme Court has rejected a very similar
argument. See Missouri v. Frye, 566 U.S. ___ (2012) (slip
op., at 5) (explaining that the Court in Padilla, 130 S. Ct.
1473 (2010), rejected the state’s argument that a knowing and
voluntary plea supersedes defense counsel’s affirmative mis-
advice on deportation consequences). As a result, we in no
way suggest that in performing its role during the proceeding,
a district court needs to be "clairvoyant" or must "guess"
about whether a defendant has been misinformed regarding a
particular consequence of a plea. When, as here, the claim
raised is that of ineffective assistance of counsel, the overall
focus must be on the prejudice arising from counsel’s defi-
cient performance. If a district court’s admonishment so hap-
pens to correct the deficient performance then there is no
prejudice; however, if there is no correction, then our scrutiny
is not directed toward the district court but appropriately to
the constitutional offender.

   Finally, we note that requiring a curative admonishment in
this case that properly informed Akinsade that his plea was to
a deportable offense is consistent with the Supreme Court’s
recent decision in Lafler v. Cooper, 556 U.S. ___ (2012) (slip
op., at 7), which explained that for a fair trial to function as
a cure for a pre-trial error such as ineffective assistance during
12                 UNITED STATES v. AKINSADE
the plea process, that "particular error" must be addressed at
trial. Similarly, in order for a district court’s admonishment to
be curative, it should address the particular issue underlying
the affirmative misadvice. Here, the district court’s admonish-
ment touches upon the consequence of deportation but does
not correct the particular misadvice given by counsel.

                               B.

   Akinsade still must show that the misadvice is a "but for"
cause of his entering the guilty plea. Under the prejudice
prong of Strickland, "[t]he potential strength of the state’s
case must inform our analysis, inasmuch as a reasonable
defendant would surely take it into account." Ostrander v.
Green, 46 F.3d 347, 356 (4th Cir. 1995) (citing Hill, 474 U.S.
at 59-60) overruled on other grounds by O’Dell v. Nether-
land, 95 F.3d 1214 (4th Cir. 1996) (en banc). Applying this
standard, we have held that counsel’s affirmative misadvice
on collateral consequences to a guilty plea was prejudicial
where the prosecution’s evidence "proved to be more than
enough" for a guilty verdict but was "hardly invincible on its
face." Ostrander, 46 F.3d at 356. We have further found prej-
udice where the defendant, whose counsel misinformed him
of deportation consequences, had significant familial ties to
the United States and thus would reasonably risk going to trial
instead of pleading guilty and facing certain deportation.
United States v. Gajendragadkar, No. 97-7267, 1998 WL
352866, at *2 (4th Cir. June 3, 1998). In Gajendragadkar we
reasoned that "[a]lthough a trial would present the risk of
deportation, it would provide [the defendant] the opportunity
to contest the Government’s evidence, or failing that, to chal-
lenge the Government’s estimate loss." Id.

   Our reasoning in Gajendragadkar applies here. Akinsade
pleaded guilty to a deportable offense that "involve[d] fraud
or deceit in which the loss to the victim or victims exceed[ed]
$10,000." 8 U.S.C. § 1101(a)(43)(M)(i) (1952); see also 8
U.S.C. § 1227(a)(2)(A)(iii) (1952). Before the district court,
                      UNITED STATES v. AKINSADE                          13
Akinsade’s counsel asserted that if Akinsade had gone to trial,
he would have argued that the amount of loss was $8,000. His
counsel noted that Akinsade was ordered to pay restitution in
the amount of $8,000, which he had paid in full, and further
that Akinsade would have disputed his involvement with a
third check that placed him over the $10,000 amount. Conse-
quently, the choice to go to trial is rational and we cannot
conclude that "‘a reasonable defendant in [Akinsade’s] shoes,
having asked for, received, and relied upon encouraging
advice’ about the risks of deportation, ‘would have pled guilty
anyway had he known’ that his attorney was mistaken."
Gajendragadkar, 1998 WL 352866, at *2 (quoting Ostrander,
46 F.3d at 356). Thus, we find that counsel’s affirmative mis-
representations that the crime at issue was non-deportable
prejudiced Akinsade. Akinsade has met his burden under
prong two of Strickland. In doing so, he has also demon-
strated that he has suffered a fundamental error necessitating
coram nobis relief. See Kwan, 407 F.3d at 1014 (ineffective
assistance of counsel is a fundamental error); United States v.
Castro, 26 F.3d 557, 559 (5th Cir. 1994) (same).

                                    III.

  Accordingly, we grant the petition for writ of error coram
nobis and vacate Akinsade’s conviction.7
   7
     After oral arguments were heard in this case, the Second Circuit issued
its opinion in Akinsade v. Holder, 678 F.3d 138, 143 (2d Cir. 2012) on
May 1, 2012. In that case, Akinsade challenged the Board of Immigration
Appeals’s ("BIA") decision to affirm an order of removal on the basis that
Akinsade’s embezzlement conviction qualified as a crime of fraud and
deceit, a deportable offense under the Immigration and Nationality Act,
§ 101(a)(43)(M)(i), 8 U.S.C. § 1101(a)(43)(M)(i). The Second Circuit
vacated the order of removal, finding that under a modified categorical
approach, Akinsade’s record of conviction did not support the BIA’s con-
clusion and remanded the case to the BIA for further proceedings consis-
tent with the opinion. 678 F.3d at 147. On May 10, 2012, this Court
requested supplemental briefing, instructing the parties to address what
effect the Second Circuit opinion has on this case. After reviewing the par-
14                    UNITED STATES v. AKINSADE
                                          VACATED & REMANDED

TRAXLER, Chief Judge, dissenting:

   Temitope Akinsade alleges his lawyer provided ineffective
assistance by telling him if he pled guilty he would not be
deported for his offense. Akinsade claims this advice left him
unaware that he could be deported as a result of pleading
guilty, even though the district judge specifically advised him
that deportation was possible and he acknowledged this fact
on the record before pleading guilty. He nonetheless asks us
to vacate his conviction on the grounds that he would not
have entered the underlying guilty plea had he known that
doing so would subject him to mandatory deportation.

  As it turns out, Akinsade’s lawyer correctly predicted that
Akinsade’s guilty plea would not render him deportable.
While this coram nobis appeal was pending before us, the
Second Circuit decided Akinsade’s immigration appeal in his
favor, concluding that he did not plead guilty to a removable

ties’ briefs, this Court concludes that Akinsade v. Holder has no binding
legal effect on our decision and does not guarantee that Akinsade will
never face deportation due to his conviction. The Second Circuit opinion
does not preclude this Court, or any other Court of Appeals, from coming
to a different conclusion on the same legal issue, and the parties have not
directed this Court to any precedent in this Circuit that would prevent the
Department of Homeland Security from initiating new removal proceed-
ings against Akinsade under more favorable law. The Department is clear
that it has not "concede[d] that a conviction for embezzlement by a bank
employee . . . does not establish that the defendant has been convicted of
an aggravated felony offense involving fraud or deceit," and although the
Department has chosen not to seek further judicial or administrative
review on Akinsade’s removal proceedings "at this time," as this Court has
explained, it is not foreclosed from doing so in the future. Appellant’s
Supplemental Br., Ex. 2, p. 2. Finally, this Court cannot ignore the Depart-
ment’s position that the threat of removal would no longer exist in this
case "if [the Fourth Circuit] were to vacate the guilty plea to the embezzle-
ment offense." Id. (emphasis added).
                     UNITED STATES v. AKINSADE                       15
offense. See Akinsade v. Holder, 678 F.3d 138, 143 (2d Cir.
2012). The government has since indicated that it will not
seek review of the Second Circuit’s decision and will not
oppose termination of removal proceedings against Akinsade.
Akinsade cannot and will not be deported as a consequence
of his guilty plea in this case. I therefore dissent from the odd
decision to vacate Akinsade’s plea based on advice from his
lawyer that ultimately proved to be accurate.

                                   I.

   A true and complete analysis of Akinsade’s claim for
coram nobis relief is impossible without consideration of the
parallel but intertwined proceedings in this case—the coram
nobis appeal in this circuit, springing from the underlying
criminal proceeding, and the immigration appeal in the Sec-
ond Circuit. Since each proceeding greatly impacts the other,
we cannot ignore Akinsade’s immigration proceeding, or its
ultimate conclusion, any more than we can ignore what
occurred before or during Akinsade’s plea colloquy. Accord-
ingly, what follows is an abridged summary of these related
and overlapping proceedings.

The Underlying Criminal Conviction

   In March 2000, Akinsade was charged with embezzlement
by a bank employee in the amount of $16,400. See 18 U.S.C.
§ 656.1 According to Akinsade, his lawyer assured him that he
would not be subject to deportation if he pled guilty to the
embezzlement charge. Ultimately, after discussing his case
with counsel, Akinsade decided to plead guilty. During the
plea colloquy, the district judge told Akinsade, in contrast to
the advice of his attorney, that he could in fact be removed if
  1
   The criminal information alleged that "Akinsade being an agent and
employee of Chevy Chase Bank . . . did knowingly embezzle, abstract,
purloin and willfully misapply monies and funds entrusted to the custody
and care of such bank in the approximate amount of $16,400." J.A. 6.
16                     UNITED STATES v. AKINSADE
he pled guilty. Akinsade indicated that he understood these
consequences but still wished to plead guilty.2 Akinsade was
sentenced to one month imprisonment, which he served in
community confinement. Around this time, Akinsade adjusted
his status to become a lawful permanent resident.

Removal Proceedings in the Second Circuit

   In January 2009, immigration authorities detained Akin-
sade and charged him with removability on the basis that the
embezzlement conviction qualified as an aggravated felony.
See 8 U.S.C. § 1227(a)(2)(A)(iii). The Immigration and
Nationality Act ("INA") defines an "aggravated felony" to
include any "offense that . . . involves fraud or deceit in which
the loss to the victim or victims exceeds $10,000." 8 U.S.C.
§ 1101(a)(43)(M)(i).3 Akinsade denied that he was removable
and, as an alternative, sought cancellation of removal.
  2
     The transcript of the plea colloquy provides in relevant part:
      THE COURT: You understand that this offense of embezzle-
      ment is a felony and if you are found guilty of a felony, there are
      certain civil ramifications that flow from this. Let me give you
      examples and I don’t know all of the laws in all of the States, but
      people who are found guilty of felonies, often lose their right to
      vote, certain offices they cannot hold, certain professional
      licenses may be denied them, may not be able to serve on a jury.
      And I know felons can’t possess firearms. Certain jobs may be
      denied you.
         If you are on parole or probation with another system, that can
      be affected. Or if you are not a citizen, you could be deported.
      All of these things could be triggered by being found guilty of a
      felony. Do you understand that?
        THE DEFENDANT: Yes, Your Honor.
        THE COURT: Knowing that do you still wish to plead guilty?
        THE DEFENDANT: Yes, Your Honor.
S.J.A. 1.
  3
    The Department of Homeland Security ("DHS") also sought to remove
Akinsade on two additional grounds. First, DHS charged that the embez-
                     UNITED STATES v. AKINSADE                        17
   The Immigration Judge sustained the aggravated felony
charge of removal, finding "‘that the information . . . and also
the plea colloquy . . . make it clear that the respondent’s
actions related to a fraud on the bank and not an injury.’"
Akinsade, 678 F.3d at 142. Akinsade appealed to the BIA,
arguing that his record of conviction was insufficient to show
that his embezzlement offense under 18 U.S.C. § 656
involved a specific intent to defraud. The BIA dismissed
Akinsade’s appeal, holding that the record of conviction was
sufficient to show that Akinsade committed an aggravated fel-
ony.

   In February 2010, Akinsade petitioned the Second Circuit
Court of Appeals for review of the BIA’s decision, arguing
that he did not plead guilty to a removable offense because
the record of conviction failed to establish that Akinsade
acted with the "intent to defraud" required for an aggravated
felony under 8 U.S.C. § 1101(a)(43)(M)(i). Akinsade’s peti-
tion for review was still pending in the Second Circuit when
this court held oral argument on Akinsade’s coram nobis peti-
tion.

Coram Nobis Proceedings in the Fourth Circuit

   In May 2009, while removal proceedings before the Immi-
gration Judge were ongoing, Akinsade filed his coram nobis
petition seeking to vacate his guilty plea, claiming that he
received ineffective assistance of counsel in connection with
his guilty plea. Specifically, Akinsade alleged that before he
entered his guilty plea, his lawyer told him, contrary to law,
that a guilty plea to the embezzlement charge "would not con-

zlement conviction was a removable offense because it constituted a crime
of moral turpitude. See 8 U.S.C. § 1227(a)(2)(A)(i). Second, DHS charged
that Akinsade was removable because he had adjusted his status by fraud
or willfully misrepresenting a material fact. The Immigration Judge
rejected both grounds, and the government did not pursue them further.
See Akinsade v. Holder, 678 F.3d 138, 142 & n.4 (2d Cir. 2012).
18                 UNITED STATES v. AKINSADE
stitute a deportable offense." J.A. 55. Even though the district
judge expressly warned Akinsade that he could be removed if
he pled guilty, Akinsade claimed in his coram nobis petition
that he had never been informed by his "criminal defense
counsel or [the district court] that the guilty plea in this case
would or could affect [his] immigration status," and that
"[h]ad [he] known" he risked removal, he would not have
pled guilty to embezzling more than $10,000 and would have
gone to trial or attempted to plead to a lesser amount. J.A. 56.

   The district court concluded that counsel’s performance
was constitutionally deficient, see Strickland v. Washington,
466 U.S. 668, 687 (1984), but determined that Akinsade
failed to establish prejudice resulting from his attorney’s per-
formance because the court specifically advised him during
the plea colloquy that deportation was a potential conse-
quence:

     [T]he Court does not find the resulting prejudice
     required under the second prong of Strickland. Not-
     withstanding counsel’s alleged affirmative misrepre-
     sentations, this Court advised Petitioner on March
     20, 2000 that Petitioner could be deported if the
     Court accepted his guilty plea to the felony charge.
     The Court further inquired of Petitioner whether
     knowing that his guilty plea could trigger deporta-
     tion proceedings, he still wished to plead guilty. Peti-
     tioner replied in the affirmative. (Trans. page 13)

        Accordingly, . . . the Court finds that Petitioner
     made a knowing, understanding and voluntary deci-
     sion to plead guilty and . . . the Court does not
     believe that Petitioner on this record has presented a
     basis for ineffective assistance of counsel . . . .

J.A. 86-87. The district court therefore denied Akinsade’s
request for coram nobis relief from his embezzlement convic-
tion.
                   UNITED STATES v. AKINSADE                    19
   Akinsade appealed the district court’s order, arguing that
the district court’s admonishment during the plea colloquy
was insufficient to "cure" counsel’s misadvice because "the
district court . . . did not instruct Akinsade that his guilty plea
would automatically render him . . . deportable." Appellant’s
First Supp. Brief at 13. Akinsade contends on appeal that a
court’s mere warning that deportation is a possibility is not
enough to overcome his attorney’s misadvice; rather, Akin-
sade contends that the prejudice he suffered could only have
been overcome by a warning from the district court "that
deportation would result from the plea." Id. at 22.

   The government’s primary argument on appeal—at least
before the Second Circuit’s decision in Akinsade v. Hold-
er—was that Akinsade "cannot establish that he was preju-
diced by counsel’s erroneous advice" in light of the fact that
he had "been warned personally by the district court about
possible deportation based on his guilty plea, and confirm[ed]
his desire to proceed even in light of this possibility." Brief
of Appellee at 6.

The Second Circuit’s Akinsade Decision and Subsequent
Immigration Proceedings

   On May 1, 2012, the Second Circuit granted Akinsade’s
petition for review, holding that Akinsade was not subject to
deportation as an aggravated felon. See Akinsade, 678 F.3d at
140, 143. To constitute an aggravated felony, Akinsade’s
embezzlement offense had to "involve[ ] fraud or deceit in
which the loss to the victim or victims exceed[ed] $10,000."
8 U.S.C. § 1101(a)(43)(M)(i). The court treated the statute as
divisible, meaning that Akinsade could have been convicted
either for acting with the intent to defraud or to injure the
bank. See Akinsade, 678 F.3d at 145. Using the modified cate-
gorical approach, the court "examine[d] whether Akinsade’s
record of conviction necessarily admits facts establishing . . .
the intent to defraud rather than the intent to injure." Id. The
Second Circuit concluded that "because Akinsade did not
20                   UNITED STATES v. AKINSADE
admit to, was not charged with, and was not required to plead
to, acting with an intent to defraud, his plea does not necessar-
ily rest on facts identifying his conviction as an offense
involving fraud or deceit." Id. at 146 (internal quotation marks
and citation omitted).

   The Second Circuit vacated the BIA’s order of removal and
remanded. Since the aggravated felony ground was the only
remaining ground for removal asserted by the DHS, Akinsade
filed a motion with the BIA to terminate removal proceedings.
Akinsade argued that there was nothing for the BIA to do on
remand except enter an order of termination.

   The government filed a response indicating that it did not
oppose the motion to terminate removal. Although the gov-
ernment refused to concede that Akinsade’s conviction for
embezzlement in violation of 18 U.S.C. § 656 did not consti-
tute "an aggravated felony offense involving fraud or deceit,"
it explained that, in light of "other considerations . . . . in this
specific case," the government had decided "in the exercise of
prosecutorial discretion" not to seek further judicial review
"of whether the . . . embezzlement conviction [wa]s an aggra-
vated felony."4

   This court requested supplemental briefing from the parties
on the effect, if any, of the Second Circuit’s opinion conclud-
ing that Akinsade is not deportable based on this embezzle-
ment conviction. In its supplemental brief, the government
argues that since the Second Circuit’s immigration decision
eliminated DHS’s only grounds for removal and Akinsade is
not facing deportation, he cannot show any adverse conse-
  4
   The only circumstance expressly noted by the government as militating
against a further challenge to the Second Circuit’s decision was the coram
nobis appeal pending before this court. The government explained that if
Akinsade obtained coram nobis relief, his conviction would be vacated
and he "would no longer be subject to any removal proceedings." Obvi-
ously, such a result could easily undermine the government’s efforts to
challenge the Second Circuit’s decision.
                   UNITED STATES v. AKINSADE                  21
quences or prejudice flowing from his attorney’s perfor-
mance. Furthermore, the government argues that in light of
the Second Circuit’s decision, Akinsade’s lawyer did not mis-
advise him in the first place by telling him that a guilty plea
would not render Akinsade deportable. By contrast, Akinsade
insists the Second Circuit’s decision has no determinative
bearing on his claim for coram nobis relief. Akinsade now
argues a new theory that he still can show prejudice because
he cannot become a naturalized citizen unless his conviction
is vacated and because, as a convicted felon, he is unable to
obtain security clearances or advance his career. Additionally,
Akinsade claims he "arguably" will remain subject to removal
until he receives a grant of coram nobis relief.

                               II.

   A writ of error coram nobis is an "extraordinary" remedy
that may be used to correct "errors of the most fundamental
character" that rendered the underlying proceeding invalid
when no other alternative remedy is available. United States
v. Morgan, 346 U.S. 502, 512 (1954) (internal quotation
marks omitted); see United States v. Denedo, 556 U.S. 904,
917 (2009) ("[C]oram nobis petitions [permit courts] to con-
sider allegations that an earlier judgment of conviction was
flawed in a fundamental respect."); id. at 911 ("Another limit,
of course, is that an extraordinary remedy may not issue when
alternative remedies, such as habeas corpus, are available.");
United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988).
Ineffective assistance of counsel constitutes the kind of funda-
mental defect potentially subject to attack via a writ of error
coram nobis. See United States v. Orocio, 645 F.3d 630, 634
n.4 (3d Cir. 2011) ("The writ is available to persons not held
in custody [to] attack a conviction for fundamental defects,
such as ineffective assistance of counsel." (internal quotation
marks omitted)). Furthermore, in addition to showing a funda-
mental defect is at issue that casts doubt on the validity of the
conviction and that there is no other remedy available, a
coram nobis petitioner must also show that he exercised dili-
22                    UNITED STATES v. AKINSADE
gence in seeking the extraordinary writ. See Klein v. United
States, 880 F.2d 250, 253 (10th Cir. 1989). That is, the peti-
tioner must establish that there were "sound reasons" for "fail-
[ing] to seek appropriate earlier relief." Morgan, 346 U.S. at
512.

   A reviewing court must presume that the underlying "pro-
ceedings were correct and the burden rests on the accused to
show otherwise." Id.; see Klein, 880 F.2d at 253 ("[T]he bur-
den is on the petitioner to demonstrate that the asserted error
is jurisdictional or constitutional and results in a complete
miscarriage of justice."). The burden of establishing the
requirements for coram nobis relief is a very substantial one,
described by some jurists as exceeding that of an ordinary
habeas petitioner. See United States v. Stoneman, 870 F.2d
102, 106 (3d Cir. 1989).

   Although the district court’s order did not explicitly exam-
ine each of the foregoing requirements for coram nobis relief,5
the court implicitly addressed the fundamental-defect require-
ment when it considered Akinsade’s ineffective assistance
claim. To establish a Sixth Amendment claim of ineffective
assistance of counsel, the petitioner must satisfy the familiar
two-prong test set forth in Strickland v. Washington, 466 U.S.
  5
    For example, the district court never determined whether Akinsade
demonstrated that "sound reasons" existed for not seeking appropriate
relief sooner. See Morgan, 346 U.S. at 512. At the hearing, the district
court hinted that Akinsade articulated an acceptable explanation for the
nine-year delay before attacking the guilty plea. In the written order, how-
ever, the court stated simply that it "recogniz[ed] that the Writ of Coram
Nobis is an extraordinary writ" but decided to "consider the Petition on its
merits." J.A. 86. It is simply not clear whether the district court actually
made a finding that sound reasons for the delay existed or whether the
court simply declined to address the issue in light of the dispositive effect
of its ruling on the ineffective assistance claim. This is a matter that
requires the district court to make a factual determination. See Nicks v.
United States, 955 F.2d 161, 167-68 (2d Cir. 1992). It is not prudent for
an appellate panel to simply decide the issue in the first instance. See
supra at 7.
                  UNITED STATES v. AKINSADE                  23
668 (1984), by showing (1) that defense counsel’s perfor-
mance "fell below an objective standard of reasonableness"
measured by "prevailing professional norms," id. at 688, and
(2) that the "deficient performance prejudiced [his] defense,"
id. at 687. That is, Akinsade must show "that there is a rea-
sonable probability that, but for counsel’s errors, he would not
have pleaded guilty and would have insisted on going to
trial." Hill v. Lockhart, 474 U.S. 52, 59 (1985). Because this
is an objective test, Akinsade "cannot make that showing
merely by telling us now that [he] would have gone to trial
then if [he] had gotten different advice." Pilla v. United
States, 668 F.3d 368, 373 (6th Cir. 2012). Rather, "to obtain
relief on this type of claim, a petitioner must convince the
court that a decision to reject the plea bargain would have
been rational under the circumstances." Padilla v. Kentucky,
130 S. Ct. 1473, 1485 (2010).

   As noted previously, the district court concluded that Akin-
sade received deficient legal counsel under Strickland’s first
prong, but determined that Akinsade failed to establish the
prejudice required by Strickland’s second prong because the
district court advised Akinsade during plea proceedings that
he "could be deported if the Court accepted his guilty plea to
the felony charge" and Akinsade indicated that he wanted to
plead guilty even "knowing that his guilty plea could trigger
deportation proceedings." J.A. 87. Thus, the district court
refused to vacate Akinsade’s plea and denied the coram nobis
petition.

                              III.

                              A.

   Until Akinsade v. Holder was decided, it had been a funda-
mental assumption in this case that the embezzlement offense
to which Akinsade pled guilty was an aggravated felony—a
removable offense—and that Akinsade was actually going to
be deported. Based on this premise, the district court con-
24                    UNITED STATES v. AKINSADE
cluded that the polar-opposite advice Akinsade’s attorney
offered was incorrect and amounted to deficient performance
under Strickland’s first prong. The government, too, took no
issue in this appeal with the district court’s conclusion that
counsel’s performance was constitutionally deficient, and
chose instead to focus on Akinsade’s inability to prove preju-
dice in the face of the district court’s accurate recitation of
potentially adverse consequences that could flow from enter-
ing a guilty plea, including deportation for non-citizens.6

   The assumption that Akinsade will be deported based on
his guilty plea to an aggravated felony is no longer true after
Akinsade v. Holder. Based on that decision, we now know
that Akinsade did not plead guilty to a removable offense and
will not be deported. And, whether by sheer good fortune or
something else, Akinsade’s lawyer correctly told Akinsade
that he was not pleading guilty to a deportable offense and
that he was not going to be deported.7

   Thus, the conclusion that Akinsade established the first step
of his Strickland claim was therefore based on the false under-
lying premise that Akinsade’s embezzlement conviction con-
stituted a deportable aggravated felony and that he faced
mandatory deportation. Although his reasoning was flawed,
  6
     Although the government did not challenge the district court’s conclu-
sion that the performance of Akinsade’s attorney was objectively unrea-
sonable, following the Second Circuit’s decision the government aptly
noted that "it now has been demonstrated that Petitioner’s attorney in 2000
did not misadvise him: Petitioner’s guilty plea to embezzlement will not
render him deportable." Appellee’s Second Supp. Brief at 4.
   7
     Counsel’s conclusion was correct that Akinsade was not pleading to a
deportable offense, but his apparent basis for drawing this conclusion was
obviously wrong. Akinsade’s plea counsel believed that a conviction on
the embezzlement charge would not constitute a deportable offense "be-
cause [Akinsade] did not have two felony convictions" on his record. J.A.
57. This reasoning was incorrect since there are various types of offenses
that alone render an alien removable. See 8 U.S.C. § 1227(a)(2). His con-
clusion that Akinsade would not be removable based on this offense, how-
ever, was exactly right.
                      UNITED STATES v. AKINSADE                          25
Akinsade’s lawyer was not wrong when he told him that
pleading guilty would not render him deportable.

                                    B.

    Akinsade’s argument that he was prejudiced by his attor-
ney’s performance rests on the same false premise that "not
only did accepting the plea render Akinsade deportable, [but]
it [also] made him an ‘aggravated felon’ . . . , making deporta-
tion a near-certainty barring him from virtually all forms of
relief from removal." Appellant’s First Supp. Brief at 32.
Akinsade alleges that had he been correctly advised by his
lawyer, he would not have pled guilty. Akinsade fails, how-
ever, to explain why it "would have been rational," Padilla,
130 S. Ct. at 1485, to reject the plea bargain and proceed to
trial when deportation was not a consequence of pleading
guilty. Indeed, for someone whose primary concern was to
avoid removal from the United States,8 the suggestion that
Akinsade would have gone to trial on an offense he does not
deny committing even though a guilty plea would not have
resulted in deportation seems dubious at best. As Akinsade
does not suggest that he would have been acquitted of embez-
zlement, the only thing Akinsade might have stood a good
chance of gaining by going to trial was a longer sentence. See
U.S.S.G. § 3E1.1 cmt. n.2. (explaining that the acceptance of
responsibility "adjustment is not intended to apply to a defen-
dant who puts the government to its burden of proof at trial
by denying the essential factual elements of guilt").

   As a hedge against the adverse effect of the Second Cir-
cuit’s decision on his prejudice argument, Akinsade in his
supplemental brief puts a new spin on his claim that he can
satisfy Strickland’s prejudice prong. First, he believes he "ar-
guably" remains subject to removal because the DHS "refuses
  8
   Akinsade asserts that, prior to January 2009, he "had no reason to
believe that [his] conviction would affect [his] immigration status and [he]
therefore did not seek to set aside [his] conviction." J.A. 56.
26                 UNITED STATES v. AKINSADE
to concede" that an order from the BIA terminating removal
proceedings will prevent it from continuing to seek removal
based on Akinsade’s embezzlement conviction. Akinsade dis-
torts the government’s position. In fact, the government
acknowledged to our panel that, based on the Second Circuit’s
decision, "the BIA no longer has a basis to remove" Akinsade
and that he is "no longer facing deportation." Appellee’s Sec-
ond Supp. Brief at 3. Moreover, in filing its non-opposition to
the motion to terminate removal proceedings, the government
assured the BIA that, although it disagreed with Akinsade v.
Holder, it would not seek further review of that decision.
Moreover, general res judicata principles preclude the gov-
ernment from initiating subsequent removal proceedings
against Akinsade based on the embezzlement conviction. Res
judicata applies in immigration proceedings and "bars the
government from bringing a second [removal] case based on
evidence . . . that it could have presented in the first case."
Bravo-Pedroza v. Gonzales, 475 F.3d 1358, 1359 (9th Cir.
2007). The doctrine of res judicata also prevents claim "split-
ting" or the use of "several theories of recovery as the basis
for separate suits." Alvear-Velez v. Mukasey, 540 F.3d 672,
677 (7th Cir. 2008) (internal quotation marks omitted). Thus,
the government generally cannot initiate a new removal pro-
ceeding based on charges it could have asserted in a prior
removal proceeding. And, finally, Akinsade cannot establish
that he has suffered prejudice based on what the government
might do in the future.

   Akinsade also claims that the prejudice he has suffered
includes the possibility that he will be unable to become a citi-
zen through the naturalization process. Throughout this
extended litigation, Akinsade has not raised naturalization as
a central concern. Although Akinsade mentioned in passing
that his attorney advised he "would not be deported and that
[he] would become a naturalized citizen in five years," J.A.
55, Akinsade did not develop his claim that his guilty plea
should be vacated because he was misinformed or uninformed
about his subsequent chances of naturalizing. Only now, after
                  UNITED STATES v. AKINSADE                 27
we requested supplemental briefing on the effect of the Sec-
ond Circuit’s decision, does Akinsade discuss this particular
consequence in detail. He therefore has waived the argument
that he would not have pled guilty had he been properly
informed about the effect of a guilty plea on his plans to
become a naturalized citizen. See United States v. Bowles, 602
F.3d 581, 583 n.* (4th Cir. 2010) (concluding that argument
mentioned for the first time in supplemental briefing is
waived).

   In any event, Akinsade fails even to articulate an ineffec-
tive assistance claim with respect to the naturalization conse-
quences of the guilty plea. First, he does not explain whether
his claim is that his attorney failed to advise him about how
a guilty plea might affect naturalization or that he misadvised
him or both. Nor does Akinsade explain how any alleged mis-
advice or failure to advise regarding naturalization affected
his decision to plead guilty. Akinsade speculates that he may
not be able to naturalize with this conviction on his record.
But, he fails to explain why "there is a reasonable probability
that, but for counsel’s errors, he would not have pleaded
guilty and would have insisted on going to trial." Hill, 474
U.S. at 59. Thus, Akinsade falls far short of the showing
required to establish prejudice under Strickland.

                             IV.

   Furthermore, Akinsade v. Holder invalidates my col-
leagues’ conclusion that the district court’s warning "that
Akinsade’s plea could lead to deportation" was too "general
and equivocal" to "‘properly inform’ Akinsade of the conse-
quence he faced by pleading guilty: mandatory deportation."
Ironically, had the district court informed Akinsade that
deportation was a certainty if he pled guilty, it would have
misinformed Akinsade about the consequences he faced and
possibly encouraged him to go to trial unnecessarily.

  It is important to note, however, that even if the Second
Circuit had affirmed the BIA’s order of removal, Akinsade
28                 UNITED STATES v. AKINSADE
could not, as a matter of law, have established prejudice for
purposes of his ineffective assistance claim. The plea collo-
quy and the findings of fact made in the coram nobis proceed-
ings by the district judge who took the plea establish as a
matter of law that Akinsade knew that he risked removal and
decided to plead guilty anyway. Akinsade acknowledged on
the record that he understood the district court’s warning that
a guilty plea could trigger removal and other consequences
and that he still wished to plead guilty. The district judge con-
firmed this as a fact in his findings made in his order denying
coram nobis relief.

   Based on such circumstances, our circuit precedent in
United States v. Foster, 68 F.3d 86 (4th Cir. 1995), precludes
Akinsade from establishing prejudice as a matter of law. In
Foster, we articulated the rule that where "any misinformation
[the petitioner] may have received from his attorney [is] cor-
rected by the trial court at the Rule 11 hearing," there is no
prejudice for purposes of a Strickland claim. Foster, 68 F.3d
at 88. This appeal is very similar to Foster where the peti-
tioner alleged he had been assured by counsel that he would
not be sentenced as a career offender and that "if he had been
correctly told that he could be sentenced as a career offender"
he would have gone to trial instead of pleading guilty. Id. The
district court, however, advised petitioner during the plea col-
loquy that he faced a "possible maximum" prison term of 20
years, and petitioner indicated that he understood that possi-
bility. Id. We concluded that petitioner, having been informed
of the "potential sentence," could not establish prejudice as a
matter of law. Id.

   There is no material difference between this case and Fos-
ter. The district court informed Akinsade that he could be
removed; the district court in Foster likewise explained in
conditional language that petitioner could receive up to 20
years. See id. Akinsade is in no different position than the
petitioner in Foster. In fact, the "careful" explanation in Fos-
ter that petitioner potentially faced a 20-year sentence did not
                       UNITED STATES v. AKINSADE                             29
precisely address counsel’s misadvice that petitioner would
not be sentenced as a career offender. The admonishment
given in Foster was arguably more oblique than the one given
to Akinsade.

   Clearly, the district court’s statement that removal was a
consequence that "could be triggered" by pleading guilty,
coupled with Akinsade’s admission that he understood the
consequences and still intended to plead guilty, was enough
to show removal was a risk that Akinsade was willing to
accept. Because Akinsade was advised by the district court
that he risked removal by pleading guilty and affirmed his
understanding of the court’s advice, the district court correctly
decided that Akinsade failed, as a matter of law, to satisfy the
prejudice prong of his Strickland ineffective assistance claim.9

                                      V.

   For the reasons I have expressed, the district court’s deci-
sion was clearly correct even before the Second Circuit issued
Akinsade v. Holder. Now that it has been established that
  9
    My concern about the panel’s decision goes beyond my disagreement
with the conclusion that Akinsade is entitled to have his plea vacated
based on advice from his lawyer that ultimately turned out to be accurate.
Because the legal analysis of an ineffective assistance claim is identical
whether it is raised in a coram nobis proceeding or a habeas proceeding,
this decision opens the door for habeas petitioners as well as those in
coram nobis to attack guilty pleas on collateral review simply by showing
that defense counsel possibly gave inaccurate advice about a consequence
of the guilty plea — even when the petitioner was expressly advised by
the court during the plea colloquy that such a consequence was a possible
result of the plea. It will no longer be enough for a court to advise the
defendant that removal or any other consequence is a possibility. A vigi-
lant district court that seeks to ensure the finality of its guilty pleas will
now have to make a precise determination as to whether the consequence
will in fact occur. As this case illustrates, this is often a difficult task and
we may be creating more problems than we solve by requiring this kind
of specificity from a district court to ensure that guilty pleas are not
vacated years later.
30                   UNITED STATES v. AKINSADE
Akinsade did not plead guilty to an aggravated felony and will
not be removed, I cannot comprehend how one can still con-
clude that Akinsade is entitled to relief based on his lawyer’s
correct advice that Akinsade would not be deported as the
result of his guilty plea.

     I therefore dissent.